Citation Nr: 1720632	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1982.

This matter originally came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a December 2012 decision, the Board (in pertinent part) denied service connection for a bilateral hearing loss disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a memorandum decision that vacated the December 2012 Board decision with respect to the denial of service connection for bilateral hearing loss and remanded these issues to the Board for action in compliance with the instructions in the memorandum decision.  In January 2015 the Board remanded the claim for further development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2017 correspondence with the VA the Veteran indicated he wished to represent himself.

The issue of entitlement to service connection for tinnitus being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including noise the Veteran was exposed to during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in October 2009 with an addendum opinion obtained in January 2016.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination/addendum opinion is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

II.  Service Connection for Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he claims is due to in-service noise exposure from light weapons training and refueling engines.  See DRO Hearing Tr. at 3.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for an organic disease of the nervous system may also be granted if such disease manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A veteran is not precluded from obtaining service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service if medical evidence shows that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155  (1993).    

The Veteran has a current diagnosis of bilateral hearing loss meeting VA standards.  See October 2009 VA audiological examination.  The Board also concedes that the Veteran had in-service noise exposure, as his DD Form 214 lists his military occupational specialty as "bulk fuel specialist," lending credence to his testimony of engine noise exposure.  

However, there is no competent and credible evidence of record linking the Veteran's bilateral hearing loss to his in-service noise exposure.  Service treatment records document that the Veteran entered service with the following audiometric results:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
15
5
0
5
15

While in service, treatment records are silent for hearing-related complaints.  Upon separation, the Veteran had the following audiometric results:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
5
0
5
25

Post-service, the first documentation of hearing loss complaints occurred in September 2009, the date the Veteran filed the claim, with the first showing of bilateral hearing loss at an October 2009 VA audiological examination.  

The VA examiner who performed the October 2009 VA examination provided addendum opinions in January and February 2016 after a review of the record.

She opined that it is less likely than not that the Veteran's present hearing loss is related to military noise exposure.  She explained:

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after the exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without permanent threshold shift (hearing loss).

See February 2016 VA examination addendum.  The examiner further stated that a review of the Veteran's records shows that the Veteran's hearing did not decrease more than 10 dB from his entrance to his exit physical, at least at one of the ratable frequencies.  The examiner stated that according to the literature, one can expect a threshold change to vary from test to test as much as 10dB.  Therefore, for a threshold shift to be considered significant, it must worsen more than 10dB.  

The examiner stated that the Veteran's report that his hearing loss began in service is not supported by his normal haring at separation as well as the lack of auditory threshold shift noted from enlistment to separation audiograms.

The VA examiner concluded that because the Veteran's separation audiogram did not show hearing loss or a significant threshold shift, i.e., one greater than 10 dB, it is less likely than not that the Veteran's current hearing loss is related to his military noise exposure.

Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  There is no medical evidence to refute this highly probative medical evidence.  Although the Veteran himself has opined that his hearing loss is due to his service, the Board finds that as a lay person he does not have the education, training, or experience to opine as to such a complicated question as hearing loss, which has multiple causes and factors and involves internal and unseen system processes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's representative has argued that the VA opinion violates Hensley by impermissibly relying on the fact that the Veteran did not have a hearing loss disability at service separation in finding no relationship between his current bilateral hearing loss and in-service noise exposure.  The Board disagrees.  Here, the examiner did not merely state that because a hearing loss disability was not shown at service separation that there can be no relationship between the Veteran's current bilateral hearing loss and in-service noise exposure.  Instead, she explained why, medically, an absence of hearing loss at service separation from prior noise exposure indicates that no permanent hearing loss had occurred.  Because the examiner cited medical evidence showing that the Veteran's hearing loss is not causally related to service, there is no Hensley violation.

The Veteran's representative has also argued that the Veteran's separation audiological examination was insufficient because he was not administered the Maryland CNC test.  See DRO Hearing Tr. at 2.  However, VA does not dictate the content of medical examinations provided by the military and instead must rely on information provided in a veteran's STRs, and any other available medical evidence.  If the representative means to imply that the Veteran could have had bilateral hearing loss per VA standards at service separation according to a Maryland CNC examination, the Board notes this would be pure speculation and the record does not otherwise support such a finding.

Additional causal evidence against the claim is due to the multi-year gap between discharge from active duty service (1982) and initial documented diagnosis of hearing loss in 2009.  There is over a quarter-century gap between discharge and initial recorded complaints of symptoms.  The record does not contain any interim complaints of hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran is certainly competent to testify concerning his history of difficulty hearing dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the Board finds the Veteran's lay statements of hearing loss symptoms dating back to service to simply not be credible, because they are inconsistent with the record.  When the Veteran filed his hearing loss claim in September 2009, he reported that his bilateral hearing loss had its onset in service.  Yet one month later, during the October 2009 VA audiological examination, he told the examiner he could not remember specifics past seven years at the most.  He also reported occupational noise exposure to the October 2009 VA examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements of hearing loss symptoms dating back to service are not credible, and thus not probative in support of his claim.  

As evidenced, the record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by October 1983 (within the first year of separation).  Service connection on a presumptive basis is thereby not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In a March 2016 rating decision the RO denied service connection for tinnitus.  The Veteran appealed that decision in July 2016.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claims for entitlement to service connection for tinnitus.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


